Exhibit 10.20

 

[g268281kqi001.jpg]

January 17, 2013

 

Florida East Coast Railway, LLC
Summary of Employment Terms

 

Employee:

 

Francis J. Chinnici

 

 

 

Title:

 

Senior Vice President, Engineering and Purchasing

 

 

 

Base Salary:

 

$225,000.00 per annum

 

 

 

Annual Discretionary Bonus:

 

Commencing for the 2013 fiscal year (Paid in the first quarter of 2014), a
target bonus of 40% of base salary, which may go as high as 80%, subject to the
discretion of management of the Company. Any bonus will be paid in cash or
partially in cash and partially in restricted stock. Any receipt of restricted
stock will be subject to award agreements provided by the Company and signed by
the Employee.

 

 

 

Additional Performance Based Restricted Stock:

 

Additional restricted stock with a value equivalent to $125,000 (as of the grant
date) annually, contingent upon the Company reaching specific target goals.

 

 

 

Annual Stock Bonus Vesting:

 

To the extent annual discretionary bonuses are paid partially in stock, shares
awarded shall vest over three years (one-third per annum on each successive
anniversary of the date on which the stock portion of bonus is awarded).

 

 

 

Change of Control:

 

Executive to receive one year’s base salary if terminated within twelve months
of a change of control.

 

Summary of Employment Terms Acknowledgement

 

This will acknowledge that I have been provided the Summary of Employment Terms
and that I understand and agree to the terms and conditions expressed herein.  I
further understand that this Summary of Employment Terms and my acknowledgement
does not guarantee continued employment and that employment with the Florida
East Coast Railway, LLC, is on an at-will basis.  Further, I acknowledge that
nothing herein confers any severance or similar rights.

 

/s/ Francis Chinnici

 

1/21/13

 

 

Employee Signature

 

Date

 

 

 

Receipt of the attached term sheet does not constitute any guarantee of
continued employment.

 

--------------------------------------------------------------------------------